DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/7/2021, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Samuel WO2015/002653 and Geehan et al. U.S. PGPub 2016/0090799.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26 and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Geehan et al. U.S. PGPub 2016/0090799.
Regarding claims 26 and 27, Geehan discloses a computer vision system for monitoring cuttings from drilling, the system comprising: a camera (e.g. imaging device/camera) oriented to face at least a portion of a shaker surface having cuttings thereon from drilling mud from a well during drilling (e.g. pg. 1, ¶18; pg. 2, ¶20-21 and 26; pg. 3 and 4, ¶34-42 and 47; Fig. 2 and 5-7); a sensor (e.g. sensor) configured to acquire non-image data (e.g. pg. 1, ¶18; pg. 2, ¶20-21 and 26; pg. 3 and 4, ¶34-42 and 47; Fig. 2 and 5-7); a processor coupled to the camera and the sensor; and a memory coupled to the processor, wherein the memory comprises instructions executable by the processor to: acquire a plurality of visual images of a plurality of the cuttings from the camera and acquire non-image data comprising particle characteristics (e.g. quantities, characteristics, properties, mass, flow rate) of the plurality of cuttings from the sensor (e.g. pg. 1, ¶18; pg. 2, ¶20-21 and 26; pg. 3 and 4, ¶34-42 and 47; Fig. 2 and 5-7); detect a plurality of particles from the visual images from the camera and based on the non-image data from the sensor (e.g. pg. 1, ¶18; pg. 2, ¶20-21 and 26; pg. 3 and 4, ¶34-42 and 47; Fig. 2 and 5-7); obtain data (e.g. data associated with the characteristics) associated with the plurality of particles (e.g. pg. 1, ¶18; pg. 2, ¶20-21 and 26; pg. 3 and 4, ¶34-42 and 47; Fig. 2 and 5-7); compare the data associated with the plurality of particles with particle data (e.g. threshold amounts) stored in a database (e.g. pg. 1, ¶18; pg. 2, ¶20-21 and 26; pg. 3 and 4, ¶34-42 and 47; Fig. 2 and 5-7); and provide an alert (e.g. signal for operation adjustment) if the data associated with the plurality of particles is associated with a drilling condition (e.g. pg. 1, ¶18; pg. 2, ¶20-21 and 26; pg. 3 and 4, ¶34-42 and 47; Fig. 2 and 5-7).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-19, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graves et al. U.S. PGPub 2014/0333754 in view of Samuel WO2015/002653.
Regarding claims 1 and 12, Graves discloses a computer vision system for monitoring cuttings from drilling, the system comprising: a first camera oriented to face at least a portion of a shaker surface having cuttings thereon from drilling mud from a well during drilling (e.g. pg. 1-2, ¶13-26 and 32; pg. 3, ¶42-43; pg. 4, ¶51-52; Fig. 1-4); a second camera oriented to face at least a portion of the shaker surface, wherein at least one characteristic of the second camera is different from the first camera (e.g. pg. 1, ¶18; pg. 2, ¶32); a processor coupled to the first camera and the second camera (e.g. pg. 1-2, ¶13-26 and 32; pg. 3, ¶42-43; pg. 4, ¶51-52; Fig. 1-4); and a memory coupled to the processor (e.g. pg. 1-2, ¶13-26 and 32; pg. 3, ¶42-43; pg. 4, ¶51-52; Fig. 1-4), wherein the memory comprises instructions executable by the processor to: acquire a plurality of visual images of a plurality of the cuttings from the first camera and acquire a plurality of visual images of the plurality of cuttings from the second camera  (e.g. pg. 1-2, ¶13-26 and 32; pg. 3, ¶42-43; pg. 4, ¶51-52; Fig. 1-4); detect a plurality of particles from the visual images from the first camera and the second camera (e.g. pg. 1-2, ¶13-26 and 32; pg. 3, ¶42-43; pg. 4, ¶51-52; Fig. 1-4); obtain data associated with the plurality of particles (e.g. pg. 1-2, ¶13-26 and 32; pg. 3, ¶42-43; pg. 4, ¶51-52; Fig. 1-4); compare the data associated with the plurality of particles with particle data (e.g. threshold/expected conditions) stored in a database (e.g. pg. 3-4, ¶42-43, 46-49 and 60-64; Fig. 1-4); and provide an alert if the data associated with the plurality of particles is 
 	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to place different cameras at different locations and angles. One of ordinary skill in the art would have been motivated to do this in order to view the cuttings from multiple views to cover a greater viewing area.
 	Therefore, it would have been obvious to modify Graves with Samuel to obtain the invention as specified in claims 1-19, 21 and 24.

	Regarding claims 2 and 13, Graves discloses the computer vision system of claim 1, wherein the instructions further comprise instructions to provide a visual alert or a text message regarding the drilling condition (e.g. pg. 1, ¶14; pg. 3, ¶47; pg. 4, ¶60-64; Fig. 1-4).  	Regarding claims 3 and 14, Graves discloses the computer vision system of claim 1, wherein the instructions further comprise instructions for initiating, inhibiting, or interrupting a drilling activity (e.g. pg. 3-4, ¶42-43, 46-49 and 60-64; Fig. 1-4).  	Regarding claim 4, Graves discloses the computer vision system of claim 1, wherein the drilling condition comprises a condition associated with at least one of: a hole cleaning problem, an influx, and a cave-in (e.g. pg. 4, ¶49).  	Regarding claim 5, Graves discloses the computer vision system of claim 1, wherein the data 
	Regarding claims 21 and 24, Graves discloses the method of claim 20, wherein the type of camera comprises at least one of an optical camera, an IR camera, a RGB-D camera, a single camera, a stereo camera, or a multistereo camera (e.g. pg. 1, ¶18; pg. 2, ¶32).

Claims 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graves and Samuel as applied to the claims above, and further in view of Geehan et al. U.S. PGPub 2016/0090799.
Regarding claims 22 and 25, Graves does not disclose a sensor configured to acquire non-image data, wherein the sensor comprises at least one of a distance sensor, a flow-in sensor, a drilling pump sensor, a flow-out sensor, a pit volume sensor, a height sensor, or a bit depth sensor.
 	Geehan discloses a computer vision system further comprising a non-image data flow sensor (e.g. pg. 4, ¶40).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to incorporate a flow sensor for a drilling monitoring system. One of ordinary skill in the art would have been motivated to do this in order to monitor and ensure system stability.
 	Therefore, it would have been obvious to modify Graves and Samuel with Geehan to obtain the invention as specified in claims 22 and 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
November 9, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116